        Case 4:20-cv-02078-MWB Document 8 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., LAWRENCE                       No. 4:20-CV-2078-MWB
ROBERTS, and DAVID JOHN HENRY,
                     Plaintiffs
                                                 Complaint Filed 11/9/20
                    v.
                                                   Electronically Filed
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,
                         Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendant Kathy Boockvar in the

above-captioned matter.


                                    By:   /s/ Keli M. Neary
                                          KELI M. NEARY
                                          Executive Deputy Attorney General
                                          Civil Law Division
                                          Pa. Bar # 205178
Office of Attorney General
Civil Law Division
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 787-1180
kneary@attorneygeneral.gov

DATE: November 10, 2020
        Case 4:20-cv-02078-MWB Document 8 Filed 11/10/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Keli M. Neary, Executive Deputy Attorney General, do hereby certify that

I caused the foregoing Entry of Appearance, to be filed with the United States

District Court for the Middle District of Pennsylvania via the Court’s CM/ECF

system, which will provide electronic notice to all counsel and parties of record.


                                              /s/ Keli M. Neary

                                              KELI M. NEARY
                                              Executive Deputy Attorney General


DATE: November 10, 2020
